Citation Nr: 0431799	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for gunshot wound, muscle group XX, dorsal 
(thoracic spine muscle injury).

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for nerve injury, L2 and L3 lumbar sacral plexus 
(lumbar spine nerve injury).

3.  Entitlement to an evaluation in excess of 20 percent 
disabling for gunshot wound, muscle group II (right shoulder 
muscle injury)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to July 
1944, including service in World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that continued a 20 percent evaluation 
for the veteran's service-connected thoracic spine muscle 
injury, continued a 10 percent evaluation for the veteran's 
service-connected lumbar spine nerve injury, and continued 
the 20 percent evaluation for the veteran's service-connected 
right shoulder muscle injury.  The veteran filed a timely 
appeal of these determinations to the Board.

In May 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge at the local VA regional office.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to higher ratings 
for his service-connected disabilities must be remanded for 
further action.  

Initially, the Board observes that, following the RO's 
issuance of the May 2003 Supplemental Statement of the Case, 
the RO obtained additional medical evidence pertinent to the 
veteran's claims.  In such a situation, the law requires that 
the RO initially consider this evidence, re-adjudicate the 
claim, and issue an appropriate Supplemental Statement of the 
Case (SSOC).  38 C.F.R. § 19.31, 19.37 (2003).  This case 
must therefore be remanded.

In addition, the Board also notes that the August 2000 and 
April 2003 VA examinations are inadequate for purposes of 
evaluating the nature and severity of the veteran's 
disabilities.  As the examiner noted in the April 2003 
examination report, the veteran's claims file was not 
available for review in connection with the examination.  And 
the August 2000 examiner also indicated that the veteran's 
full file was not available for review, noting rather that he 
reviewed only "some information ... available in the computer 
pertinent to this examination."  In this regard, the Board 
notes that VA's duty to assist requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The veteran's 
service medical records and other related documents, should 
be reviewed by the examiner, thereby enabling him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) 
(error for Board to rely on inadequate examination).  For 
this reason as well, this case must be remanded for further 
development, to include affording the veteran pertinent VA 
examinations to determine the current nature, extent and 
severity of his service-connected disabilities.  

With respect to the veteran's claim for an increased rating 
for his lumbar spine nerve injury, the Board notes that there 
have been recent significant changes in the rating criteria 
for the veteran's disability.  Specifically, the criteria for 
evaluating diseases and injuries of the spine were amended 
effective September 26, 2003.  See 68 Fed Reg. 51454-51458 
(August 27, 2003) (listing the new criteria under Diagnostic 
Codes 5235-5243, with former Diagnostic Code 5294 now 
generally evaluated under revised Diagnostic Code 5236 for 
rating diseases and injuries of this spine).  The Board also 
notes that the criteria for evaluating intervertebral disc 
syndrome contained in Diagnostic Code 5293 were amended 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To date, the veteran has not been notified of 
the newly enacted provisions of Diagnostic Codes 5235-5243.  
Moreover, the veteran's VA examinations did not address the 
symptomatology contemplated by these revisions.  As such, 
further development, in the form of a new VA examination, and 
adjudication of the veteran's claim under the former and 
revised diagnostic criteria, is warranted.  

In addition, the Board notes, that in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that, in adjudicating the 
issue of entitlement to a higher rating for a musculoskeletal 
disability, VA must consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, that those factors are not contemplated 
in the relevant rating criteria effective prior to September 
2003, and that these factors can provide a basis for a higher 
schedular evaluation under the former criteria.  On remand, 
the DeLuca factors should also be addressed.  

Finally, with respect to the veteran's claim for a increased 
rating for his service-connected right shoulder muscle 
injury, the veteran, through his representative in an April 
2004 statement, argues that his condition has worsened and 
that he has a great deal of pain in his shoulder and less 
movement because of his injury.  Because the veteran alleges 
that his condition has worsened, the Board concludes that 
this matter must be remanded for the veteran to undergo a 
contemporaneous and thorough VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).

Prior to conducting new examinations, the RO must associate 
with the claims folder the outstanding records of the 
veteran's treatment for his conditions.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran has been receiving regular 
treatment for his conditions from the Montgomery and 
Tuskegee, Alabama, VA Medical Centers.  The RO should 
therefore update the veteran's claims file to include records 
from these facilities dated after February 2004.  In this 
regard, the Board also notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him recently for his service-
connected disabilities.  This should 
specifically include medical and 
treatment records from the Montgomery and 
Tuskegee, Alabama VA Medical Centers, 
dated subsequent to February 2004.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of the veteran's service-
connected lumbar spine nerve injury.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

The examiner should identify and express 
an opinion as to the severity of any 
manifestations (including decreased range 
of motion and the presence or absence of 
muscle spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the veteran's 
disability.  The examiner should conduct 
all indicated tests and studies, to 
include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  

In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the lumbar 
spine.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of cervical spine.  The 
examiner should also specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  And the examiner should express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If possible, the examiner should state 
whether the disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  

With respect to neurological impairment, 
the examiner should identify all 
neurological symptoms of the veteran's 
disability, to include reflex changes, 
characteristic pain, and muscle spasm, 
and express an opinion as to their 
severity.  Any peripheral nerve or nerves 
involved, resulting from the service-
connected disorder should be identified 
and described.  Any functional impairment 
of the extremities should be identified

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should also schedule the veteran for 
an appropriate VA examination to 
determine the nature, extent, and 
severity of the veteran's service-
connected thoracic spine and right 
shoulder muscle injuries.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner is 
asked to determine the current level of 
impairment due to the residuals of the 
service-connected gunshot wounds.  
Specifically, the examiner should: 

a.  identify the muscle group or 
groups involved in each injury and 
whether there is any intermuscular 
or other scarring, including their 
dimensions, depth, and a 
description of any scar tenderness, 
ulceration, and adhesion.

b.  describe range of motion of the 
thoracic spine and right shoulder, 
depending on the muscle group 
involved, evidence of pain on 
motion, muscle weakness or 
fatigability or incoordination, and 
to what extent, the veteran 
experiences functional loss during 
flare-ups of pain and/or weakness.  
To the extent possible, the 
examiner should express such 
functional loss in terms of 
additional degrees of limited 
motion of the hip or knee, if 
applicable.   

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



